Title: To George Washington from Colonel Christian Febiger, 8 March 1779
From: Febiger, Christian
To: Washington, George


May it please your Excellency
M[iddle] Brook March 8th 1779
At the Request of Captn Calmes who is desirous of leaving the Service.
I do certify that to the best of my Knowledge he has settled all his Accounts with the publick and is not indebted either to the united States or the State of Virginia except for some Articles, which he had from the State Store and for which he has deposited monney in the hands of Captn Taylor to settle.
pr Captn Calmes I send the pamphlet mention’d yesterday and enclos’d is the proceedings of a Board of Officers relative to some men, who without my Knowledge had troubled your Excellency with a petition I should be happy if your Excellency would approve them and send them back, as I foresee some Inconvenience might arise, unless this matter is determind. and Colo. Morgan had permitted both those and a Number of other men to swear of, who I have the greatest Reason to believe were actually inlisted for the War. I have the honor to be May it please your Excellen[c]y Your most obedient and most humble Servt
Christian Febiger Colo. Comdt 1st Va Brigade